MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
The questions submitted for decision in these cases are identical with those presented in State ex rel. Quintin v. Edwards, ante, p. 287, 106 Pac. 695, and State ex rel. Bailey v. Edwards, ante, p. 313, 106 Pac. 703, the decision of the district court in both being the same as in the others. The judgment for plaintiff and the order denying defendant’s motion for a new trial in each of them are therefore affirmed.

Affirmed.

Mr. Justice Smith concurs.